Title: To Thomas Jefferson from Elizabeth House Trist, 21 October 1803
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Pen Park October 21st 1803
          
          You were so kind as to offer to forward my letters to Mr Monroe I avail my self of your always friendly disposition to oblige and inclose one for that purpose. I hope you continue to enjoy your health. the family at Edge Hill I had the pleasure to hear yesterday were well
          The expectation that we entertaind of being on the Mississippi this winter begins to subside Browses last letter 14th Sept was not at all satisfactory on that subject. he seems to take it for granted that the Custom House wou’d be removed to Orleans and that it wou’d be incumbent on him to be there at the time, he expresses great satisfaction at the prospect of so advantageous a change as well on acct of its being much more healthy and better situated for business the vessels he says have been this season frequently Six weeks warping up to the Natchez. Wm Brown had not arrived, his Brother rec’d a letter from him dated 2d Sept Havanah where they had put in in distress. the Vessel almost a wreck had been in a violent Storm lost their Bowsprit and all most all the Sails and without water for eight days we are all extremely anxious on his account, when I reflect on their situation and how much depends on him for their happiness and comfort I tremble with apprehension for his safety. The Idea too that we ere long will have to encounter these wrangling elements is not replete with much pleasure
          The family Unite with me in Wishing you every felicity and believe me truly Your sincere and Much obliged Freind
          
            E. Trist
          
        